PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




FOGARTY LLP
P.O. Box 703695
Dallas, TX 75370-3695


In re Application of Reibel et al
Application No.: 15/913,266
Filed: 6 March 2018
Attorney Docket No: 17-028
For:  HINGED STRAIN RELIEF BACKSHELLS, CABLE ASSEMBLIES AND METHODS FOR STRAIN RELIEF
::::::
:



DECISION ON PETITION
37 C.F.R. § 1.113(a) and 1.181





This is a decision on the petition filed on March 25, 2021, under 37 C.F.R. § 1.113(a) and 1.181, requesting withdrawal of the finality of the Office action mailed January 25, 2021.

The Petition is DENIED.

Petitioner asserts the finality of the Office action mailed January 25, 2021 should be withdrawn because  the Office action fails to note and address Petitioner’s prior arguments filed on October 20, 2020; thereby failing to comport with the requirements of M.P.E.P. § 707.07(f).


M.P.E.P. § 707.07(f) states in pertinent parts
“Where the Applicant traverses any rejection, the Examiner should, if he or she repeats the rejection, take note of the Applicant’s argument and answer the substance of it.”


REVIEW OF THE FACTS

A review of the record indicates that a non-final Office action, was mailed on July 20, 2020, rejecting claims 1, 2, 4-7, 9, 10, and 17-20 under 35 USC 103 over Mello (US 5178559), Ruffel et al. (US 6,196,865), and Kruger et al. (US 8025525).  Applicant amended the claim in a response filed on October 20, 2020.  The amendment provided a more explicit recitation of the “at least on strain clamp ear portion of the integral first backshell half” and the “strain clamp of the integral first backshell half”.  The examiner mailed a final Office action on January 25, 2021, rejecting the claims 1, 2, 4-7, 9, 10, and 17-20 under 35 USC 103 over Mello (US 5178559), Ruffel et al. (US 6,196,865), and Kruger et al. (US 8025525), and added an additional reference to Miklos (US 5,435,760).  The record indicates that Miklos was relied upon by the examiner to show “the strain clamp saddle portion (not labeled) of the integral backshell extending from at the strain clamp ear portion (not labeled) of the integral backshell.” (Final Rejection, page 3).


DISCUSSION

Petitioner asserts that the finality of the Office action issued January 25, 2021 is improper, in that it fails to note and address Petitioner’s prior arguments, thereby failing to comport with the requirements of M.P.E.P. § 707.07(f). Petitioner further asserts “the present Office Action merely repeats its prior assertions with respect to citing Howard v. Detroit Stove Works, and thereby, fails to note, much less answer the substance of Petitioner’s arguments with respect to Howard v. Detroit Stove Works, much less Petitioner’s arguments with respect to the application of M.P.E.P. § 2144.04(V)(B) and Schenck v. Nortron Corp. to the present claims” and “by merely revising the rejection of claim 10 (and hence claim 19) to incorporate amendment language on page 4, but still asserting that Mello teaches the second strain clamp saddle portion, while on page 3, citing Miklos to teach a strain clamp saddle portion of an integral backshell, the final Office Action rejection of claim 10 (and claim 19) appear(s) to be inconsistent with, or at least confusing in light of, the revised rejection of independent claim(s) 1 (and 17)”.

Petitioner’s assertion that the Examiner failed to comport with the requirements of MPEP 707.07(f) is not supported by the record. MPEP 707.07(f) states that the examiner should respond to applicant’s arguments when the rejection is repeated.  The record shows the examiner did not repeat the same rejection in the final Office action.  The Examiner responded to Petitioner’s argument with an additional reference to Miklos (US 5,435,760), as evidence that it would have been obvious to form the strain clamp saddle from the strain clamp ear portion, (Final Office Action, page 3).  The reliance on Miklos is a direct response Petitioner’s arguments against Howard v. Detroit Stove Works, M.P.E.P. § 2144.04(V)(B) and Schenck v. Nortron Corp..  The record indicates that the Examiner did continue to cite Howard v. Detroit Stove Works in the response to arguments (Final Office Action, section 4, pages 5-6), however, the citation was supplemental to the addition of Miklos as the primary evidence of integral arrangement of the strain clamp saddle from the strain clamp ear portion. The file record does not reveal that the final Office action of January 25, 2021 failed to substantively address petitioner’s arguments.

Petitioner’s assertion that the rejection of claims 10 and 19 appear to inconsistent, or at least  confusing, is not addressable by a petition under 37 C.F.R. § 1.181.  The line of demarcation between appealable matters for the Patent Trial and Appeal Board (PTAB) and petitionable matters for the Director of the U.S. Patent and Trademark Office (Director) should be carefully 


DECISION

The prosecution record has been reviewed and no error is found in making the Office action of January 25, 2021 final.  Accordingly, the petition to withdraw the finality of the Office action issued on March 25, 2021 is denied.

Any inquiry regarding this decision should be directed to either Abdullah Riyami, Supervisory Patent Examiner, at (571) 272-1674.

/MINSUN O HARVEY/
_______________________
MinSun O Harvey 
Acting Group Director, Technology Center 2800
Electrical Circuits & Systems

MH:kt:ar